Citation Nr: 1308380	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from November 1978 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, determined that new and material evidence had not been received to reopen claims of service connection for right and left ankle disorders.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons detailed below the Board finds that the December 2012 VA examination is not adequate for resolution of this case, and that a new examination is required.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For the reasons detailed below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Veteran's service treatment records indicated an assessment of Achilles tendonitis of the right foot (February1979) and stress to the medial aspect of the right ankle secondary to pronation (August 1979).  However, there is no finding of a chronic ankle disorder at the time of the Veteran's September 1979 separation examination.

The Board further observes that post-service treatment records from the Texas Department of Criminal Justice noted left ankle swelling and pain following a leg injury in 2001 and a reported history of ankle problems since 1978.  VA treatments records also reflect complaints of bilateral ankle pain; and a September 2009 VA examination report of the feet noting "[a]s far as cheloid formation, there is an Achilles tendon line in slight valgus position with his hindfoot" for both feet.  However, no opinion was promulgated in these records regarding the etiology of the Veteran's ankle disorders.

A March 2011 letter from a private physician indicated that flat feet, with running and strenuous activities, "can predispose the patient to both foot and ankle difficulties"  Further, an August 2011 opinion from that same private physician indicated that the Veteran has a diagnosis of "tendinitis of the ankles bilaterally, which I feel were caused by the military service and which are at least as likely as not to have been aggravated by the military service . . . in that they have persisted after leaving the military."  

The December 2012 VA medical examination diagnosed "history of multiple ankle sprains for both ankles."  Following physical examination of the Veteran and review of his VA claims folder, the examiner opined that the claimed condtion was less likely than not (less than 50 percent) incurred in or cased by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated that the Veteran had a history of ankle sprains and now had vague anterior, anteromedial and anterolateral ankle pain.  The examiner stated the Veteran did not have a definite pathology to explain his pain, and as a result the examiner could not medically say that his vague ankle pain is related to his service.  Further, the examiner stated it was certainly not related to Achilles tendonitis or right medial ankle pain due to a pronation post-service injury in 2001 at the Texas Department of Criminal Justice.  Additionally, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner stated that though severe pes planus had been known to lead to tibiotalar arthritis, he had mild pes planus deformity and no tibiotalar arthritis.  His current ankle pain was not secondary to pes planus.  The examiner also stated that the Veteran's current ankle pain was not aggravated by his pes planus, noting in part that he had no signs of tibiotalar arthritis or posterior tibial tendonitis.

The Board finds that the December 2012 VA examination is inadequate.  As asserted by the Veteran's representative in a February 2013 statement, the December 2012 VA examiner did not address the positive opinion provided by the Veteran's treating physician.  Moreover, it is not clear from the 2012 VA examination report whether or not the examiner found that the Veteran did not have any form of tendonitis of the ankles.  This is particularly important in light of the private examiner's diagnosis of tendonitis.  

In view of the foregoing, the Board finds that the December 2012 VA examination is not adequate for resolution of this case.  The United States Court of Appeals for Veterans Claims (Court) has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Therefore, remand is required to accord the Veteran a new examination which adequately addresses his current appellate claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his ankles since December 2012.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current ankle disorders.  The claims folder should be made available to the examiner for review before the examination.

For each diagnosis of the ankles rendered, the examiner should provide an opinion, with supporting rationale, as to the following:

(a) whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder was caused by the Veteran's service-connected pes planus.  

(b) whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder was aggravated by the Veteran's service-connected pes planus.  If aggravation is found, then the baseline level of disability prior to such aggravation must be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state and provide a rationale); and

(c) whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder is related to an event, injury or disease in service.  For purposes of providing this opinion, the examiner is directed to discuss the in-service notations of right Achilles tendonitis and of medial ankle pain due to pronation. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  The examiner must specifically address the March and August 2011 private medical opinions, particularly the August 2011 opinion that the Veteran has a current diagnosis of "tendonitis of the ankles bilaterally" which the physician relates to the Veteran's military service.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



